17‐1660‐cr 
     United States v. Vazquez 
                                                                                              
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER 
     
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION 
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS 
GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S 
LOCAL RULE 32.1.1.    WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH 
THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN 
ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL.   
      
 1         At a stated term of the United States Court of Appeals for the Second Circuit, 
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
 3   City of New York, on the 17th day of April, two thousand nineteen. 
 4    
 5         PRESENT:  GUIDO CALABRESI, 
 6                          RAYMOND J. LOHIER, JR., 
 7                          RICHARD J. SULLIVAN, 
 8                                  Circuit Judges.   
 9         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10         UNITED STATES OF AMERICA, 
11    
12                          Appellee, 
13    
14                 v.                                                         No. 17‐1660‐cr 
15                                                                             
16         JUSTIN VAZQUEZ, 
17    
18                          Defendant‐Appellant. 
19         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
20         FOR APPELLANT:                                            Mehmet K. Okay, The Okay 
21                                                                   Law Firm, Batavia, NY. 
22    
 1         FOR APPELLEE:                                  Tiffany H. Lee, Assistant 
 2                                                        United States Attorney, for 
 3                                                        James P. Kennedy, Jr., United 
 4                                                        States Attorney for the 
 5                                                        Western District of New York, 
 6                                                        Rochester, NY. 
 7    
 8         Appeal from a judgment of the United States District Court for the Western 

 9   District of New York (Frank P. Geraci, Jr., Chief Judge). 

10         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

11   AND DECREED that the judgment of the District Court is AFFIRMED.   

12         Justin Vazquez appeals from a judgment of conviction of the District Court 

13   (Geraci, C.J.), following a jury trial at which Vazquez was found guilty of 

14   possession of a firearm and ammunition by a convicted felon in violation of 18 

15   U.S.C. §§ 922(g)(1) and 924(a)(2).    On appeal, Vazquez’s only argument is that 

16   the District Court abused its discretion in admitting a 911 call from Dorene 

17   Arroyo, Vazquez’s mother, in which she stated that Vazquez had been holding 

18   her hostage with a loaded gun for three days and asked for the police to come 

19   immediately.    Relying on the hearsay exceptions for present sense impressions 

20   and excited utterances, see Fed. R. Evid. 803(1)–(2), the District Court admitted 

21   the 911 call as evidence of Vazquez’s possession of the firearm, the only contested 


                                               2
 1   element of the offense.    We assume the parties’ familiarity with the underlying 

 2   facts and the record of prior proceedings, to which we refer only as necessary to 

 3   explain our decision to affirm.     

 4         The District Court did not abuse its discretion in admitting the 911 call.   

 5   See United States v. Gonzalez, 764 F.3d 159, 168 (2d Cir. 2014) (stating that 

 6   evidentiary rulings are reviewed for abuse of discretion).    Federal Rule of 

 7   Evidence 803(1), the present sense impression exception, requires that the 

 8   statement be made “while or immediately after the declarant” perceived the event 

 9   or condition at issue.    Vazquez argues that Arroyo’s 911 call is not admissible 

10   under this exception because nothing in the record establishes how much time 

11   passed between the 911 call and the events Arroyo described.    To the contrary, 

12   during the call Arroyo described her contemporaneous circumstances, including 

13   that she felt under imminent threat from Vazquez.    That Vazquez was in the 

14   shower at the time of the call does not change the nature of Arroyo’s statements.   

15   See Brown v. Keane, 355 F.3d 82, 89 (2d Cir. 2004) (“Statements based on present 

16   sense impressions . . . express knowledge based on direct sensory perception.”); 

17   Fed. R. Evid. 803(1).    The District Court did not abuse its discretion in admitting 


                                               3
 1   much of the 911 call as a present sense impression. 

 2           The call was also fully admissible as an excited utterance pursuant to 

 3   Federal Rule of Evidence 803(2), which requires the declarant to be “under the 

 4   stress of excitement caused by the event or condition” when making the 

 5   statement.    United States v. Scarpa, 913 F.2d 993, 1017 (2d Cir. 1990).    Here, 

 6   Vazquez argues that “there is no basis in the record to establish that Dorene 

 7   Arroyo was in a state of excitement when she made the 911 call.”    Appellant’s 

 8   Br. at 21.    But the record of the 911 call clearly establishes that Arroyo was 

 9   terrified: she whispered, cried, and repeatedly pleaded for the police to come 

10   “immediately.”    The officer who first interacted with Arroyo upon reaching her 

11   house testified that Arroyo was very emotional and upset, and that her voice was 

12   so shaky that it took some time for the officer to understand her.    Based on the 

13   considerable distress and fear that Arroyo expressed during the 911 call, the 

14   District Court did not abuse its discretion in admitting the call pursuant to the 

15   excited utterance exception.    See United States v. Jones, 299 F.3d 103, 113 (2d Cir. 

16   2002).     




                                                4
1         We have considered all of Vazquez’s remaining arguments and conclude 

2   that they are without merit.    For the foregoing reasons, the judgment of the 

3   District Court is AFFIRMED. 

4                                         FOR THE COURT:   
5                                         Catherine O’Hagan Wolfe, Clerk of Court 




                                             5